   Case 2:19-cv-06245-CJC-SS Document 37 Filed 05/08/20 Page 1 of 1 Page ID #:344

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA                             JS-6
                                    CIVIL MINUTES – GENERAL

 Case No.       CV 19-06245-CJC (SSx)                               Date     May 8, 2020
 Title          Mondelez Canada Inc. v. Stoney Patch et al



 Present: The Honorable         CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
           Gabriela Garcia                          None Reported                      __________
            Deputy Clerk                       Court Reporter / Recorder                Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                    None Present                                       None Present


 PROCEEDINGS:             (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                          VOLUNTARY DISMISSAL

       Plaintiff filed this case against Stoney Patch, Green King LA Inc, Dr Vape Group LLC,
Vape Hub LLC, 4TWENTYHUB [18.] On March 17, 2020, the Court entered judgment against
Vape Hub LLC. [Dkt. 28.] On April 28, 2020, the Court entered judgment against Dr Vape
Group LLC and Green King LA Inc. [Dkt. 32 and Dkt. 33.] On May 4, 2020, Plaintiff voluntarily
dismissed Stoney Patch and 4TWENTYHUB [36.] Accordingly, the Court hereby orders this
action DISMISSED without prejudice. The Court hereby orders all proceedings in the case
vacated and taken off calendar.

      In light of the voluntary dismissal, the Court further orders the Order to Show Cause [34]
issued on April 28, 2020 discharged.




                                                                                   -      :       -
                                                  Initials of Deputy Clerk   gga




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 1
